Title: From Thomas Jefferson to Albert Gallatin, 25 July 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello July 25. 08.
                  
                  I inclose you the petition of Somes to do on it whatever is agreeable to general rule.
                  Punqua Winchung, the Chinese mandarin, has I believe his headquarters at N. York, and therefore his case is probably known to you. he came to Washington just as I had left it, and therefore wrote to me praying permission to depart for his own country with his property in a vessel to be engaged by himself. I inclose you mr Madison’s letter which contains everything I know on the subject. I consider it as a case of national amity, and coming within the views of the 1st section of the first embargo act. the departure of this individual with good dispositions may be the means of making our nation known advantageously at the source of power in China, to which it is otherwise difficult to convey information. it may be of sensible advantage to our merchants in that country. I cannot therefore but consider that a chance of obtaining a permanent national good should over-weigh the effect of a single case taken out of the great field of the embargo. the case too is so singular that it can lead to no embarrasment as a precedent. I think therefore he should be permitted to engage a vessel to carry himself and his property under such cautions & recommendations to him as you shall think best. I leave it therefor to yourself to direct all the necessary details without further application to me, and for this purpose send you a blank passport for the vessel &c and mr Graham will obtain & forward you passports from the foreign ministers here. I salute you with affection & respect
                  
                     Th: Jefferson 
                     
                  
               